145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Walter BARNES, Defendant-Appellant.
No. 97-10038.D.C. No. CR-95-20120-1-RMW.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1998.**Decided April 27, 1998.

Appeal from the United States District Court for the Northern District of California, Ronald M. Whyte, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Defendant Walter Barnes appeals from his jury conviction and sentence for conspiracy to import heroin into the United States in violation of 21 U.S.C. § 952 and for importation of heroin in violation of 21 U.S.C. § 953.  Barnes was sentenced to 262 months of imprisonment.  We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.  We affirm.


3
The only question on appeal is whether Barnes' conviction was tainted by ineffective assistance of counsel.  These claims are ordinarily brought in collateral habeas proceedings, and "this Court has been chary of analyzing insufficiency of counsel claims on direct appeal."  United States v. Schaflander, 743 F.2d 714, 717 (9th Cir.1984).  The reason for this rule is that a claim of ineffective assistance of counsel usually "cannot be advanced without the development of facts outside the original record."  United States v. Wagner, 834 F.2d 1474, 1462 (9th Cir.1987) (quoting United States v. Birges, 723 F.2d 666, 670 (9th Cir.1984)).


4
We decline to reach, or express an opinion on, the merits of Barnes' claim, and our judgment is entered without prejudice to collateral proceedings.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3